Citation Nr: 1517690	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  12-20 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for a back disorder.

2.  Entitlement to service connection for a back disorder, to include degenerative joint disease (DJD) of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to March 1976.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue of service connection for a back disorder, to include DJD of the lumbar spine, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed August 1986 rating decision denied service connection for a back disorder.

2.  The Veteran did not submit a timely notice of disagreement to the August 1986 rating decision.

3.  The evidence received since the August 1986 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a back disorder.




CONCLUSIONS OF LAW

1.  The August 1986 rating decision, which denied service connection for a back disorder, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014). 

2.  The evidence received subsequent to the August 1986 rating decision is new and material; the claim for service connection for a back disorder is reopened.  
38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Given the Board's favorable decision on the Veteran's petition to reopen his previously denied claim of service connection for a back disorder, the Board finds that all notification and development action needed to fairly adjudicate that claim has been accomplished.

New and Material Evidence Law and Analysis

In an August 1986 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a back disorder because there was no residual impairment of the in-service back injury, and no established nexus between the Veteran's back pain and the Veteran's in-service back injury.  The Veteran was provided notice of the decision and of his appellate rights.  He did not perfect a timely appeal.  See 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2014) (the regulations pertaining to the procedures for initiating and perfecting appeals to the Board of unfavorable RO determinations).  Therefore, the August 1986 rating decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

A claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108.  Because the August 1986 rating decision was the last final disallowance, the Board must review all of the evidence submitted since that rating decision to determine whether the Veteran's claim for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108. 

With regard to petitions to reopen previously and finally disallowed claims, the Board must conduct a two-part analysis.  First, the Board must determine whether the evidence presented or secured since the prior final disallowance of the claim is "new and material."  Second, if the Board determines that the evidence is "new and material," it must reopen the claim and evaluate the merits of the claim in view of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

Section 3.156(a) provides as follows: A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id at 118. 

The evidence of record at the time of the August 1986 rating decision consisted of service treatment records and the Veteran's claim for VA compensation benefits.  Further, the evidence included a February 1986 letter from Dr. P.E., which noted that the Veteran had been treated for chronic low back pain following a fall in service.  Notably, however, a diagnosis for a low back disorder was not provided at that time.  

Potentially relevant evidence received subsequent to the August 1986 rating decision consists of VA treatment records, which note a diagnosis of DJD of the lumbar spine and a history of lower back pain.  Further, in a November 2009 statement, the Veteran noted that he now had a diagnosis of arthritis in the same area of his back where he was injured in service.   

The Board has reviewed the evidence since the August 1986 rating decision and has determined that it is new, as it was not of record prior to the issuance of the August 1986 rating decision.  The aforementioned evidence, moreover, is material within the meaning of applicable law and regulations because it is probative of the issue at hand, which is whether the Veteran has a residual back disorder, and whether that disorder is related to the in-service back injury.  An August 2009 VA treatment record notes that the Veteran had a history of low back pain.  The Veteran was also diagnosed with DJD of the low back.  Further, the Veteran now maintains that he has arthritis that is related to his in-service back injury.  

For these reasons, the Board finds that the newly added evidence relates to an unestablished fact necessary to substantiate the Veteran's claim of service connection for a back disorder.  38 C.F.R. § 3.156(a).  Accordingly, the Veteran's claim of service connection for a back disorder is reopened.


ORDER

New and material evidence having been received, the claim for service connection for a back disorder is reopened.


REMAND

Service treatment records reveal that the Veteran sustained a back injury in December 1972 after having fallen on ice.  He complained of left lower back pain and was diagnosed with a low back contusion.

In an August 2009 VA treatment record, the Veteran was noted to have a history of low back pain and was diagnosed with DJD of the lower back.  The Veteran maintains that his DJD (arthritis) is a result of his in-service back injury.  Accordingly, the Board finds that the Veteran should be afforded a VA examination to assist in determining whether the Veteran's currently diagnosed back disorder first manifest in service or is otherwise related to service.  See McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain any outstanding VA treatment records, and should associate them with the record. 

2.  Schedule the Veteran for a VA spine examination to assist in determining the nature and etiology of the Veteran's low back disorder, to include DJD.  The examiner is asked to diagnose all other current back disorders.

Then, after reviewing all pertinent documents in the claims file and obtaining a complete medical history from the Veteran, the examiner should offer an opinion as to whether it is as least as likely as not (i.e., 50 percent or greater probability) that any back disorder, to include DJD, was incurred in or is otherwise related to service, to include the fall the Veteran sustained in service in December 1972.

3.  Then, readjudicate on the merits the issue of service connection for a back disorder, to include DJD.  If the benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


